Exhibit 10.27
HCA
RESTORATION PLAN
     HCA Inc. (“Company”) hereby adopts this Restatement of the HCA Restoration
Plan (the “Plan”) effective this 22nd day of December, 2010. The Plan was
originally adopted effective January 1, 2001 and was last amended and restated
effective January 1, 2008. The Plan is an unfunded deferred compensation
arrangement for a select group of management or highly compensated employees.
ARTICLE I
Definitions
“Account” means the account, including any subaccounts, established on behalf of
each Participant in the Plan.
“Active Participant” means a Participant who: (a) is employed on the first day
of the Plan Year; (b) performs 1,000 or more hours of service during the Plan
Year (with hours of service defined under the HCA 401(k) Plan); and (c) is
employed on the last day of the Plan Year.
“Benefits Appeals Committee” means the Benefits Appeals Committee of HCA Inc.
“Board” means the Board of Directors of the Company.
“Cause” means the Participant’s commission of a felony or other violation of law
involving embezzlement, fraud, or other material breach of the Participant’s
duty of loyalty to the Employer which results in harm to the Employer. The
determination of whether Cause exists will be made by the Committee after
conducting a reasonable investigation and providing the Participant with an
opportunity to present evidence on his behalf.
“Change in Control” means: (a) a change in ownership of the Company; (b) a
change in effective control of the Company; or (c) a change in the ownership of
a substantial portion of the assets of the Company, all within the meaning given
such terms under Code Section 409A. As a general overview, Code Section 409A’s
definition of these terms is as follows: (a) a “change in ownership of the
Company” means the date on which one person or entity, or more than one person
or entity acting as a group, acquires (together with stock previously held)
ownership of greater than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Company (when such acquirer(s) previously
owned less than fifty percent (50%) of the value and voting power of such
stock); (b) a “change in effective control of the Company” means either: (i) the
date on which one person or entity, or more than one person or entity acting as
a group, acquires (or has acquired) during the 12-month period ending on the
date of the most recent acquisition by such acquirer(s) ownership of stock of
the Company possessing thirty percent (30%) or more of the total voting power;
or (ii) the date on which a majority of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to such appointment or election; and
(c) a “change in ownership of a substantial portion of the assets of the
Company” means the date on which one person or entity, or more than one person
or entity acting as a group, acquires (or has acquired) during the 12-month
period ending on the date of the most recent acquisition by such acquirer(s)
assets from the Company that have a total gross fair market value equal to or
more than 40 percent (40%) of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition(s), provided that a
sale to a related

 



--------------------------------------------------------------------------------



 



person or entity or a group of related persons and/or entities will not
constitute a change in ownership of a substantial portion of the assets of the
Company, as provided in Code Section 409A.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations and other guidance promulgated thereunder.
“Committee” means the Compensation Committee of the Board of Directors of the
Company.
“Company” means HCA Inc., a Delaware corporation, and any corporate successor(s)
thereto.
“Compensation” means compensation as defined in the HCA 401(k) Plan; determined,
however, for purposes of this Plan (i) without regard to the exclusion of
bonuses paid under the Company’s Performance Excellence Program (i.e.,
“Compensation” under this Plan will include such bonuses), and (ii) without
consideration of the limitation on compensation under Code Section 401(a)(17).
“Disability” or “Disabled” means a total and permanent disability as defined in
the HCA 401(k) Plan. A Participant shall be considered Disabled only if the
Participant files with the Plan Sponsor’s Benefits Department a copy of the
certification of the Social Security Administration stating that the Participant
has qualified for Social Security disability benefits under Section 423 of Title
42 of the U.S. Code and the Participant furnishes evidence to the satisfaction
of the Plan Sponsor’s Benefits Department that the Participant’s Disability
occurred while the Participant was an active Employee. This definition will be
interpreted in accordance with the definition of disability under Code
Section 409A.
“Employee” means a common law employee of Employer, excluding any individual who
is classified by Employer as an independent contractor or leased employee or who
is otherwise not classified by Employer as a common law employee in accordance
with Employer’s normal payroll practices, regardless of whether such
classification is in error.
“Employer” means the Company or any Subsidiary.
“Good Reason” means: (a) material diminution of position, as determined by the
Committee; (b) material reduction of compensation and/or benefits, as determined
by the Committee; or (c) relocation beyond fifty (50) miles from Employee’s
current office.
“Participant” means an Employee who has satisfied the eligibility criteria of
Article II, and has not received all of the benefits to which he/she is entitled
under the Plan, as determined by the Committee.
“Participation Date” means the first day of the Plan Year following the initial
Plan Year for which an individual meets the eligibility criteria of Section 2.2.
“Plan” means this HCA Restoration Plan, as it may be amended from time to time.
“Plan Sponsor” means HCA Inc. or any successor(s) thereto.
“Plan Year” means the calendar year.
“Retirement” means Separation from Service at or after attainment of age 65,
provided that if Separation from Service occurs after a Change in Control,
Retirement age will be reduced to age 60.

2 



--------------------------------------------------------------------------------



 



“Separation from Service” or “Separate from Service” means the termination of
employment with the Company and all members of the controlled group in such a
manner as to constitute a “separation from service” (other than death) within
the meaning of Section 409A of the Code.
As a general overview of Code Section 409A’s definition of “separation from
service,” a Participant separates from service if the Participant has a
termination of employment (other than for death) with the Company and all
members of the controlled group, determined in accordance with the following:
     a) Leaves of Absence. For Participants, the employment relationship is
treated as continuing intact while the Participant is on military leave, sick
leave, or other bona fide leave of absence if the period of such leave does not
exceed 6 months, or, if longer, so long as the Participant retains a right to
reemployment with the Company or a member of the controlled group under an
applicable statute or by contract. A leave of absence constitutes a bona fide
leave of absence only while there is a reasonable expectation that the
Participant will return to perform services for the Company or a member of the
controlled group. If the period of leave exceeds 6 months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such 6-month period.
     b) Status Change. Generally, if a Participant performs services both as an
Employee and an independent contractor, the Participant must separate from
service both as an Employee and as an independent contractor pursuant to
standards set forth in Treasury Regulations to be treated as having a separation
from service. However, if a Participant provides services as an Employee and as
a director, the services provided as a director are not taken into account in
determining whether the Participant has a separation from service as an Employee
for purposes of this Plan.
     c) Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the Company, all members of the controlled group and the Participant
reasonably anticipate that (1) no further services will be performed after a
certain date, or (2) the level of bona fide services the Participant will
perform after such date (whether as an Employee or as an independent contractor)
will permanently decrease to no more than 20% of the average level of bona fide
services performed (whether as an Employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services to the
Company and all members of the controlled group if the Participant has been
providing services to the Company and all members of the controlled group for
less than 36 months). Facts and circumstances to be considered in making this
determination include, but are not limited to, whether the Participant continues
to be treated as an Employee for other purposes (such as continuation of salary
and participation in employee benefit programs), whether similarly-situated
service providers have been treated consistently, and whether the Participant is
permitted, and realistically available, to perform services for other service
recipients in the same line of business. For periods during which a Participant
is on a paid bona fide leave of absence and has not otherwise terminated
employment as described in subsection (a) above, for purposes of this
subsection, the Participant is treated as providing bona fide services at a
level equal to the level of services that the Participant would have been
required to perform to receive the compensation paid with respect to such leave
of absence. Periods during which a Participant is on an unpaid bona fide leave
of absence and has not otherwise terminated employment are disregarded for
purposes of this subsection (including for purposes of determining the
applicable 36-month (or shorter) period).
     d) Controlled Group. For purposes of this Section, “controlled group” means
any other entity that would be required to be aggregated with the Company under
Code Sections 414(b) or (c), except the term “controlled group” shall include
the Company and all entities that would be treated as a single employer with the
Company under Code Section 414(b) or (c) using “at least 50 percent” in lieu of
“at least 80 percent” in applying such rule.

3 



--------------------------------------------------------------------------------



 



“SSWB” means the Social Security Wage Base, which is the contribution and
benefit base as determined under Section 230 of the Social Security Act, as now
or hereafter amended, in effect on the first day of the Plan Year in question.
“Subsidiary” means a company or an unincorporated organization with which the
Company is affiliated under Code Sections 414(b), (c), or (m).
“Year of Service” means a Year of Service, as defined in the HCA 401(k) Plan,
performed after 2000, including any Years of Service credited under the HCA
401(k) Plan due to service with a prior employer. Years of Service will also
include Years of Service performed prior to 2001 under the former HCA Retirement
Plan (or any predecessor plan thereto).
ARTICLE II
Participation

2.1   General. The Plan is intended to qualify as a “top hat” plan under 29
U.S.C. § 1051(2). Accordingly, only a select group of management or highly
compensated employees of the Company and its Subsidiaries may participate in the
Plan. Any provision of this Plan or any action taken by the Board, the Committee
or Employer, which would cause the Plan to fail to qualify as a top hat plan,
under 29 U.S.C. § 1051(2) will be void. The Company intends that no amount
credited under the Plan be included in a Participant’s or beneficiary’s income
as a result of Code Section 409A, and the Plan shall be interpreted and
administered in accordance with the applicable requirements of Code
Section 409A.

2.2   Eligibility. Subject to the following provisions of this section and the
timing provision of Section 2.3, an Employee will be entitled to an allocation
of benefits to be received in the future for a Plan Year only if: (a) he is
eligible to receive matching contributions for the Plan Year under the HCA
401(k) Plan in an amount equal to 100% of eligible salary deferral
contributions; (b) he is an Active Participant for the Plan Year; and (c) his
Compensation for the Plan Year exceeds the Social Security Wage Base for the
Plan Year. With the exceptions of physicians who are contractually entitled to
participate in the Plan and physicians with an Account as of December 31, 2007,
any person who either is hired (or rehired) after 2007 and works as a physician
for a Subsidiary or an affiliate of HCA that is part of the Physician Services
Group or was hired (or rehired) before 2008 and works as a physician for a
Subsidiary or an affiliate of HCA that is part of the Physician Services Group
and did not have an Account on December 31, 2007 will not participate in the
Plan. Also, with the exceptions of physicians who are contractually entitled to
participate in the Plan and physicians with an Account as of December 31, 2007,
any person employed by a Subsidiary or HCA affiliate that is not part of the
Physicians Services Group who transfers employment after 2007 to a Subsidiary or
affiliate of HCA that is part of the Physician Services Group and works as a
physician will not participate in the Plan. An Employee need not take any action
in order to participate. No benefit will accrue for a Plan Year for any
individual with respect to whom a benefit accrues under the HCA Supplemental
Executive Retirement Plan for such Plan Year or any part thereof.

2.3   Timing. An individual who meets the eligibility criteria for a Plan Year
will become a Participant on Participant’s Participation Date.

4 



--------------------------------------------------------------------------------



 



ARTICLE III
Amounts Credited to Accounts

3.1   Amounts Credited. Following the end of each Plan Year, but no later than
the 5th day of March following the Plan Year, the Account of each Active
Participant will be credited the following amounts of benefits:

                  Compensation over the           SSWB up to Code   Compensation
over the Years of Service     §401(a)(17) Limit   Code §401(a)(17) Limit  
0-4
    1.5%   3.0%
5-9
    2.0   4.0
10-14
    3.0   6.0
15-19
    3.5   7.0
20-24
    4.0   8.0
25+
    4.5   9.0

    In addition to the foregoing contributions, if an Active Participant could
have received greater matching contributions under the HCA 401(k) Plan if the
Code section 402(g) limit did not apply with respect to the HCA 401(k) Plan
(assuming the Active Participant would contribute the elective deferrals at the
rate necessary to receive the maximum matching contributions), then the Active
Participant’s Account will be credited with the excess of the maximum elective
deferral contributions that could be credited to his account under the HCA
401(k) Plan if the Code Section 402(g) limit did not apply to the HCA 401(k)
Plan and the contribution rate necessary to produce the maximum matching
contributions possible applied, minus the Code Section 402(g) limit.

ARTICLE IV
Benefit Forms

4.1   Benefit Forms. All benefits under the Plan will be paid in cash. A
Participant may elect to receive his benefits in one of three (3) forms:

  (a)   a lump-sum distribution;     (b)   five (5) installments payable over a
five (5) year period; or     (c)   ten (10) installments payable over a ten
(10) year period.

    Notwithstanding the foregoing, no Participant may elect to receive any
benefits in the form of installments after December 31, 2009, provided that any
installment election made prior to January 1, 2010, shall remain in effect,
subject to the last sentence of this Section 4.1. Separate elections could be
made with respect to distributions made on account of Separation from Service,
death or Disability. Installment payments will be calculated by dividing the
Participant’s Account by the number of installments remaining. Notwithstanding
the preceding provisions of this Section, the Committee shall pay a
Participant’s benefits in a lump-sum distribution in cash if the vested Account
that is payable does not exceed $500,000.

4.2   Delay and Acceleration. Notwithstanding any other provision of this Plan
to the contrary, to the extent permitted under applicable Treasury regulations
under Code Section 409A, benefit payments will be delayed if the Committee
believes that delay is necessary to: (a) cause payments not to exceed the limit
of Code Section 162(m); (b) prevent a violation of Federal securities laws or
other laws; or (c) satisfy the requirements of the Uniformed Services Employment
and Reemployment Rights Act of 1994 (USERRA). Delay may also be applied

5 



--------------------------------------------------------------------------------



 



    by the Committee due to events and conditions prescribed by the Internal
Revenue Service. Notwithstanding any other provision of this Plan to the
contrary, to the extent permitted under applicable Treasury regulations under
Code Section 409A, benefit payments will be accelerated if the Committee
believes that acceleration is necessary to: (a) comply with a domestic relations
order that is legally binding with respect to the Plan; (b) comply with an
ethics agreement with the Federal government; (c) comply with a federal, state,
local or foreign ethics law or conflicts of interest law; (d) pay FICA tax or
income taxes payable as a result of the FICA tax payment on Plan benefits; or
(e) resolve a bona fide dispute as to a right to payment.

ARTICLE V
Accounts, Earnings and Investments

5.1   Accounts. Accounts will be created for Participants, to which amounts
credited under Section 3.1 will be added. Credits will be made even though
amounts are not contributed to an HCA 401(k) trust by Employer. Accounts will be
debited (i.e., reduced) by any distributions to, or on account of, the
Participant.

5.2   Earnings. Accounts will be credited with earnings and debited with losses
on the basis (i.e., daily, monthly, etc.) applied under the HCA 401(k) Plan.
Accounts will be credited with the earnings (or loss) rate actually earned by
the Mix B Fund of the HCA 401(k) Plan; provided that, effective beginning
February 1, 2011, earnings and losses will be based on the actual return of the
Moderate Balanced Fund under the HCA 401(k) Plan. Furthermore, in the case of a
Participant who is also a participant in the HCA Supplemental Executive
Retirement Plan, effective after December 31, 2010, the Participant’s Account
will not be credited with earnings and debited with losses.

ARTICLE VI
Timing of Distributions

6.1   Death. Each Participant may designate one or more death beneficiaries and
contingent beneficiaries. The beneficiary or beneficiaries who survive the
Participant will receive the Participant’s Account (or remaining Account, if
installments were in the process of being paid at the time of death). However,
if no beneficiary survives the Participant, then the contingent beneficiary or
beneficiaries who survive the Participant will receive his Account (or remaining
Account, if installments were in the process of being paid at the time of
death). Regardless of whether a payment form was chosen for death benefits, if
installments were being paid at the time of death, the installment payments in
process will continue to be made to the beneficiary or beneficiaries or to the
contingent beneficiary or beneficiaries (as applicable). In the event of divorce
of a married participant who previously named his spouse as beneficiary or
contingent beneficiary, any designation of spouse as beneficiary will be void
upon divorce and any amount that would have been paid to the spouse but for
voiding will be paid as if the spouse did not survive the Participant. Marriage
of a single Participant will void existing beneficiary and contingent
beneficiary elections. If no beneficiary is named or if no beneficiary or
contingent beneficiary survives the Participant, then death benefits will be
paid pursuant to the hierarchy applicable under the HCA 401(k) Plan when no
beneficiary is named. If a lump-sum distribution is payable, it will be paid as
soon as administratively feasible following death (but no later than the 15th
day of the third month following the month of death). If installment payments
are payable, then the first installment will be paid during the month of July of
the calendar year following the calendar year during which death occurred. If
installment payments have already begun, the remaining installments will
continue to be paid to the death beneficiary(ies) at the time such payments
would have been

6 



--------------------------------------------------------------------------------



 



    made to the Participant. No additional benefits will be payable thereafter
to anyone with respect to such Participant or his benefits.

6.2   Disability. In the event of the Disability of a Participant prior to
Separation from Service, such Participant’s vested Account balance will be paid
(or begin being paid, in the case of an election to receive installments) in the
benefit form applicable under Sections 4.1 and 4.2. If a lump-sum distribution
option was elected, then such distribution will be made as soon as
administratively feasible following receipt by the Committee of proof of
Disability (but no later than the 15th day of the third month following the
month of the Disability determination). If the installments option was elected,
then the initial installment payment will be paid during the month of July of
the calendar year following the calendar year of Disability determination,
except that no Disability payment(s) will be made unless the Committee receives
proof of Disability. In order to be eligible to receive benefits attributable to
being Disabled, a Participant must file a claim for Disability benefits within
three (3) months of the date on which the Disability commences, and must notify
the Committee of the Social Security Administration’s determination of
Disability within three (3) months of the date of determination. If benefits
have already been paid to the Participant and supplemental benefits are payable
due to the Disability determination, such supplemental benefits will be paid
pursuant to the foregoing provisions of this Section 6.2. If a Participant who
is receiving installment payments becomes Disabled, no changes will be made to
the installment payments he is entitled to receive.

6.3   Separation from Service Distributions. In the event of Separation from
Service (including Retirement) for a reason other than death or Disability, a
Participant’s benefits will be paid in the benefit form elected under
Article IV. If a lump-sum distribution option was elected, then such
distribution will be made during July of the calendar year next following the
calendar year in which Separation from Service for a reason other than death or
Disability occurs. If installment payments were elected, then the initial
installment payment will be made during July of such next following calendar
year. Subsequent installments will be paid during the month of July for each
succeeding year. The Disability of the Participant following Separation from
Service will have no impact on the payments being made.

6.4   No Other Distributions. Subject to Section 4.2, distributions will be paid
only upon the events described in this Article VI that provide a right to a
distribution.

ARTICLE VII
Rights of Participants; Forfeitability

7.1   General Creditors. Participants have the status of general unsecured
creditors of Employer. The Plan constitutes a mere promise by Employer to make
benefit payments in the future. It is the intention of the Employer that the
arrangements provided herein be “unfunded” for purposes of Title I of the
Employee Retirement Income Security Act of 1974 (“ERISA”). The accounts of
Participants will be maintained as bookkeeping entries by the Committee or its
agent. Benefits will be paid from the Employer’s general assets, except to the
extent they are paid from a “rabbi trust” established by the Employer.

7.2   Vesting of Benefits. A Participant will be fully vested in his Account if
he ceases to be an Employee due to: (a) Retirement; (b) death; or
(c) Disability. Otherwise, a Participant will be 20 percent, 40 percent,
60 percent, 80 percent or 100 percent vested in his Account upon completion of
2, 3, 4, 5 and 6 Years of Service, respectively. If a Participant who is
partially vested in his Account terminates employment and receives a
distribution of his vested Account, the nonvested portion of his Account will be
forfeited. In the event a Participant who terminated employment and received a
distribution of his vested Account is later rehired, his

7 



--------------------------------------------------------------------------------



 



    Years of Service that existed under the Plan prior to termination of
employment (but not his prior Account or any portion thereof) will be restored
if his prior Years of Service under the HCA 401(k) Plan (as calculated with
respect to his matching contributions account) is restored under the HCA 401(k)
Plan. For this purpose, a Participant who was zero percent (0%) vested in his
Account upon termination of employment will be entitled to have his prior Years
of Service under the Plan restored if (and only if) his prior vesting service
under the HCA 401(k) Plan is restored. Notwithstanding the foregoing vesting
provisions, the Plan Sponsor will be under no obligation to fund the Plan via
trust arrangement or otherwise, and benefits will be payable only if the
provisions of Article VI so provide.

7.3   Noncompete. Subject to the second sentence of this Section 7.3, a
Participant who is classified by the Company as a Division CFO or above who
renders services for any health care organization at any time within the five
(5) year period immediately following Disability, Separation from Service, or
Retirement shall forfeit his right to any further payments or benefits from the
Plan and shall repay to the Employer the total amount of payments already made
to him from (or with respect to) the Plan. All or part of the provisions of the
preceding sentence may be waived by: (a) the Chairman of the Board, with respect
to Participants who are not executive officers; and (b) the Committee, with
respect to any Participant. In the event of a Separation from Service either by
Employer (or the successor employer) when Cause does not exist or by Employee
when Good Reason exists, within six (6) months before or after the Change in
Control, the noncompete provisions of this Section 7.3 will not apply.

ARTICLE VIII
Administration and Miscellaneous

8.1   Administration. The Committee will have discretionary authority to
administer and interpret this Plan in accordance with the provisions of the
Plan. Any determination or decision by the Committee will be conclusive and
binding on all persons who at any time have or claim to have any interest
whatsoever under this Plan. The same powers will apply to the Benefits Appeals
Committee, with respect to handling of appeals of denied claims.

8.2   Liability of Committee, Indemnification. To the extent permitted by law,
no member of the Committee will be liable to any person for any action taken or
omitted in connection with the interpretation and administration of this Plan
unless attributable to his own gross negligence or willful misconduct. Employer
shall indemnify each member of the Committee against any and all claims, losses,
damages and expenses incurred, including counsel fees, and against any
liability, including any amounts paid in settlement with the Committee member’s
approval, arising from action or failure to act, except when the same is
judicially determined to be attributable to gross negligence or willful
misconduct of the member.

8.3   Expenses and Books and Records. The books and records to be maintained for
the purpose of the Plan, if any, shall be maintained by the officers and
employees of Employer at its expense and subject to the supervision and control
of the Committee. All expenses of administering the Plan will be paid by
Employer.

8.4   Benefits Not Assignable. To the extent permitted by law, the right of any
Participant in any benefit or to any payment hereunder shall not be subject in
any manner to attachment or other legal process for the debts of such
Participant; and any such benefit or payment shall not be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors of the Participant. Any attempt by
Participant to anticipate, alienate, sell, pledge, or encumber benefits will,
unless the Committee directs otherwise, result in forfeiture of entitlement to
future payments or benefits. However, the

8 



--------------------------------------------------------------------------------



 



    terms of a domestic relations order that meets the requirements of a
Qualified Domestic Relations Order (“QDRO”), as defined in Code section 414(p),
will be honored if it provides for payment of a lump-sum distribution within the
two month period beginning one month after submission of the order to the
Committee.

8.5   Governing Law. All rights and benefits hereunder shall be governed and
construed in accordance with the laws of the State of Delaware, except to the
extent that federal law supersedes or preempts state law.

8.6   Adoption by Subsidiaries Not Necessary. Employees of the Company and its
Subsidiaries are potentially eligible to participate, and no separate adoption
agreements are necessary by any Employee’s employer.

8.7   Severability. In the event that any provision of this Plan will be
declared illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining provisions of this Plan but will be fully severable and
this Plan will be construed and enforced as if said illegal or invalid provision
had never been inserted herein. However, after deletion or elimination of any
illegal or invalid provisions, the remaining provisions of the Plan will be
construed in a manner so as to achieve, as closely as possible, the intent and
objectives of the Plan, as provided by reading the Plan in its (pre-deletion)
entirety.

8.8   Construction. The article and section headings and numbers are included
only for convenience of reference and are not to be taken as limiting or
extending the meaning of any of the terms and provisions of this Plan. Whenever
appropriate, words used in the singular shall include the plural or the plural
may be read as the singular.

8.9   Information to Be Furnished. Participants shall provide the Employer and
the Committee with such information and evidence, and shall sign such documents,
as may reasonably be requested from time to time for the purpose of
administration of the Plan.

8.10   Tax Withholding. All benefit payments made to or in respect of a
Participant under the Plan, as well as other interests of a Participant under
the Plan, will be subject to all income and employment tax withholdings and
other deductions required by federal, state or local law.

8.11   Errors in Account Statements, Deferrals or Distributions. In the event of
an error in a deferral amount (i.e., employer allocation amount), consistent
with and as permitted by any correction procedures provided in regulations or
IRS guidance established under Code Section 409A, the error will be corrected.
In the event of an error in a distribution, the over or under payment will be
corrected by payment to or collection from the Participant consistent with any
correction procedures provided in regulations or IRS guidance established under
Code Section 409A. In the event of an overpayment, the Company may, at its
discretion, offset other amounts payable to the Participant from the Company
(including but not limited to salary, bonuses, expense reimbursements, severance
benefits or other employee compensation benefit arrangements, as allowed by law
and subject to compliance with Code Section 409A) to recoup the amount of such
overpayment(s).

8.12   Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder will be construed as a contract of employment or as giving any
Participant any right to continue the provision of services in any capacity
whatsoever to the Company.

9 



--------------------------------------------------------------------------------



 



8.13   Successors of the Company. The rights and obligations of the Company
under the Plan will inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

8.14   Notice. Any notice of filing required or permitted to be given to the
Company or the Participant under this Agreement will be sufficient if in writing
and hand-delivered, or sent by registered or certified mail, in the case of the
Company, to the principal office of the Company, directed to the attention of
the Committee, and in the case of the Participant, to the last known address of
the Participant indicated on the employment records of the Company. Such notice
will be deemed given as of the date of delivery or, if delivery is made by mail,
as of the date shown on the postmark on the receipt for registration or
certification. Notices to the Company or the Participant may be permitted by
electronic communication according to specifications established by the
Committee.

ARTICLE IX
Amendment of Plan

9.1   Amendment. The Plan may be amended in whole or in part in any manner from
time to time by the Board or by the Committee. However, no amendment may reduce
the benefits accrued through the date of the amendment. For this purpose, an
optional form of benefit or a benefit payment option will be considered neither
benefits accrued nor an accrued benefit, provided that no amendment may be
adopted after a Change in Control (or within six (6) months before a Change in
Control) that would defer the timing of when benefits begin.

ARTICLE X
Termination of Plan

10.1   Plan May Be Terminated At Any Time. The Plan has been created by Employer
voluntarily. Employer reserves the right to terminate the Plan at any time by
action of the Board or the Committee. In the event of termination, no additional
Benefits will accrue after the date of the Plan’s termination. Distribution will
be made on account of Plan termination only to the extent permitted under, and
in accordance with, the applicable requirements of Code Section 409A.

ARTICLE XI
Claims Procedure

11.1   Filing of Claim. A Participant or Beneficiary shall make a claim for
benefits under the Plan by filing a written request with the Committee upon a
form to be furnished to him for such purpose. The Committee shall process claims
for benefits on the basis of the records of the Committee and the Company. The
Committee shall determine all questions arising in the administration,
interpretation and application of the Plan. All such determinations will be
final, conclusive and binding, except to the extent that they are appealed in
accordance with the claims procedure provided in this Article.

11.2   Denial of Claim. If a claim is wholly or partially denied, the Committee
shall furnish the Participant or Beneficiary with written notice of the denial
within a reasonable period of time after receipt of the claim by the Committee.
This period will not exceed ninety (90) days after the date the original claim
was filed, except that if special circumstances require an extension of time for
processing, a decision will be rendered as soon as possible, but in no event
later than one hundred and eighty (180) days after receipt of the claim. In the
event that an extension of time is necessary, the Committee shall notify the
claimant of such need; the reason(s) therefor; and the extension period prior to
the expiration of the ninety (90) day

10 



--------------------------------------------------------------------------------



 



review period. Any notice of denial will provide (a) the reason for denial;
(b) specific reference to pertinent Plan provisions on which the denial is
based; (c) a description of any additional information needed to perfect the
claim and an explanation of why such information is necessary; (d) an
explanation of the Plan’s claims procedure; (e) a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records and other information relevant to the
claimant’s claim; and (f) a statement notifying the claimant of his right to
file a civil action under ERISA § 502(a), following an adverse determination on
appeal.

11.3   Review of Denial. The Participant or Beneficiary shall have sixty
(60) days from receipt of a denial notice in which to make a written application
for review by the Benefits Appeals Committee. The Participant or Beneficiary
will have the right to (a) representation; (b) review pertinent documents; and
(c) submit written comments, documents, records and other information relating
to the claim. Upon request, a claimant shall be provided, free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits. In considering an
appeal, the Benefits Appeals Committee shall review and consider any written
comments submitted by the Participant or by the Participant’s duly authorized
representative, however, the right to appeal does not require the Benefits
Appeals Committee to allow the Participant or the Participant’s representative
to appear in person.

11.4   Decision Upon Review. The Benefits Appeals Committee shall issue a
decision on such review within a reasonable period of time after receipt of an
application for review as provided in Section 11.3. Except to the extent
permitted by Department of Labor regulations (including the quarterly meetings
exception of 29 CFR §2560.503-1(i)(1)(0), the period of time in which a decision
shall be issued shall not exceed sixty (60) days after receipt of an application
for review, except that if special circumstances require an extension of time
for processing, a decision on review will be rendered as soon as possible, but
in no event later than one hundred and twenty (120) days after receipt of an
application for review. The time frame for response will be tolled for any
period during which the Benefits Appeals Committee is awaiting the receipt of
information. In the event that an extension of time is necessary, the Benefits
Appeals Committee shall notify the claimant of such need; the reason(s)
therefore; and extension period prior to expiration of the sixty (60) day review
period. If it is adverse to the claimant, the decision upon review will set
forth: (a) the specific reason(s) for the adverse determination; (b) reference
to the specific Plan provision(s) on which the determination is based; (c) a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim; and (d) a statement notifying the
Participant of his right to file a civil action under ERISA § 502(a).

IN WITNESS WHEREOF, the Company has caused this Plan to be executed on the date
first written above.

            COMPANY:

HCA Inc.
a Delaware Corporation
      By:   /s/ Sabrina Ruderer         Vice President of Human Resources,     
  Compensation & Benefits     

11 